DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/209,005 filed on May 20, 2022.  Claims 1 to 17 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 to 11, and 13 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Howell et al. (U.S. Publication No. 2010/0122154) hereinafter Howell, in view of Tallamy et al. (U.S. Publication No. 2016/0349969) hereinafter Tallamy, and further in view of Lee et al. (U.S. Publication No. 2016/0078096) hereinafter Lee.
	As to claim 9:
	Weinberg discloses:
A method for facilitating the review of a document, the method comprising: on a first computing device operating as a server, 
displaying a document on a user interface of a second computing device, wherein the second computing device operates as a client of the first computing device [Column 8, lines 48 to 61 teach user interface is displayed, and user interacts with the server through the browser window, where the browser windows can contain documents; Column 9, lines 9 to 25 teach user can start recording process by clicking buttons in the user interface, hence, sample is displayed, visual representation of the test and associated business process is displayed in the tree]; 
displaying, on the user interface, a matrix of tests to be performed on the document [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request, indicating pass or fail]; 
receiving, via the user interface, a selection of at least one test from the matrix [Column 8, lines 48 to 61 teach user interacts with transactional server through the user interface, and testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 12, lines 16 to 34 teach user selecting a test to be executed on the screens]; 
receiving, via the user interface, an input of a result of the selected test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface, a visual indicator corresponding to the input result of the selected test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table]; 
creating a vertex representing the visual indicator [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, the steps are the user input]; and 
a vertex representing a file containing the document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose receiving a selection of a portion of the displayed document to which the selected test is to be applied, wherein the selected portion of the displayed document includes an attribute of the document to be tested using the selected test; displaying, at the selected portion of the displayed document, a visual indicator corresponding to the input result of the test; creating, in a database, a vertex representing the visual indicator and a vertex representing the result of the selected test; creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the document; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the selected test.
Howell discloses:
receiving a selection of a portion of the document to which the selected test is to be applied, wherein the selected portion of the document includes an attribute of the document to be tested using the selected test [Paragraph 0073 teaches in a displayed document, the user can indicate a portion of the document to which apply a tick mark symbol, by selecting a tick mark symbol from a group of tick mark symbols, and then dragging the tick mark symbol to the desired location within the document, where in this example, a checkmark can be placed in a corresponding value of accounts receivable, where the value of accounts receivable is the attribute of the document to be tested, therefore, teaches receiving a selection of a portion of the document to which the test represented by the selected tick mark is to be applied; Paragraph 0023 teaches the annotation tool includes a library of tick marks, where each tick mark in the library is a different graphical symbol, and conveys different information, where a tick mark may indicate, i.e., that the corresponding value of the item that has been associated with the tick mark is accurate, or indicate the need for further validation, that is, each tick mark is associated with a definition, in other words, each tick mark represents a test that can be applied to a portion of a document upon selection, because each tick mark is associated with a specific definition, and conveys different information]; 
displaying, at the selected portion of the document, a visual indicator corresponding to the input result of the test [Paragraph 0048 teaches one tick mark symbol, such as a checkmark, may be used to indicate that an item of data displayed within a document has been verified; Paragraph 0024 teaches a tick mark symbol may be used to convey that a particular item of data is being used in the proper context, where a contextual tick mark may be positioned next to an item of data to indicate that someone has confirmed that the item of data is being used properly, and similarly, a contextual tick mark may be added next to a particular item of data, upon determining a need to verify that the item of data is in fact the proper item of data in the particular context of the document, where upon further verification, the contextual tick mark previously positioned next to a data item can be manipulated, by changing the color of the actual symbol, therefore, the actual tick mark graphical symbol is a visual indicator corresponding to the result of the test;  Paragraph 0073 teaches a prompt may be shown to the user, requesting the user to verify that the tick mark symbol is to be associated with a particular value displayed in the document, and displaying the tick mark symbol at the selected location of the document as indicated by the user, where the tick mark represents the result of the test; Fig. 8, 122, tick mark displayed at the selected location of the document representing the input result of the test]; 
creating, in a database, a vertex representing the visual indicator [Paragraph 0030 teaches storing tick marks associated with the documents at the database; Paragraph 0047 teaches storing a representation of the tick mark symbol in the database; Paragraph 0058 teaches when a document element or item of data is associated with a previously placed tick mark symbol, the tick mark symbol and any associated meta-data is returned in the results of a query, therefore, the visual indicator as represented by the tick mark symbol is being stored in the database]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by receiving a selection of a portion of the document to which the selected test is to be applied, wherein the selected portion of the document includes an attribute of the document to be tested using the selected test; displaying, at the selected portion of the document, a visual indicator corresponding to the input result of the selected test; creating, in a database, a vertex representing the visual indicator, as taught by Howell [Paragraphs 0030, 0047, 0058], because both applications are directed to management of data, including tests and validation of data and documents; providing the user with the ability to select and input results of the tests in selected portions of documents, and storing such inputs in a database, increases the system’s flexibility and improves the visual indicator’s integrity and relevancy, reducing thereby errors, and higher cost associated with manual re-reviewing documents (See Howell Paras [0006], [0020]).
Neither Weinberg nor Howell appear to expressly disclose creating, in a database, a vertex representing the result of the selected test; creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the document; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the selected test.
	Tallamy discloses:
creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database represent user activities including the subject of the activities, like visual elements, screens, buttons, section of text, therefore, files or samples].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the document, as taught by Tallamy [Paragraphs 0032, 0035, 0036, 0043], because both applications are directed to generation of tests for testing user interfaces; by incorporating a graph database, the paths of the user interactions that represent the tests are stored in a manner that provides for easier detection of relationships between the data and easier reporting of the tests.
Neither Weinberg nor Howell nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the test; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
Lee discloses:
creating in the database a vertex representing the result of the test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an association between the nodes involved in the user interaction; Paragraph 0037 teaches creation of the concept node corresponding to the resource, creating an edge between the newly created node and the user node, and storing the concept node, and the edge in the data store].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg as modified by Tallamy, by creating in the database a vertex representing the result of the test; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test, as taught by Lee [Paragraphs 0037, 0043, 0045], because the applications are directed to analysis and generation of data from user interactions with user interfaces; by automatically and dynamically generate nodes and edges in the graph database, based on the interaction of the users with the interface, the storage, search, and identification of content and resources is performed in a more efficient way, while requiring minimal administrator interaction while generating the node graph (See Lee Para [0117]).

	As to claim 10:
	Weinberg discloses:
the document is selected from a group consisting of a text-based document, a spreadsheet, a graphics-based presentation document, a still image, and an email [Column 2, lines 32 to 35 teach defining verification steps to test for expected text messages, images, numerical values within a web page, or other screen returned by the server; Column 15, lines 1 to 5 teach data is preferably in the form of standard-format spreadsheet].

As to claim 11:
	Weinberg discloses:
receiving, via the user interface of second computing device, a drag and drop input from the matrix to the portion of the document [Column 11, lines 12 to 16 teach inserting steps, deleting steps, and dragging and dropping steps in the user interface].

As to claim 13:
	Weinberg discloses:
the visual indicator is a graphical markup and the method further comprises receiving, via the user interface of the second computing device, a selection of the graphical markup [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status, which represents the graphical markup, that is selected to indicate the result].

As to claim 14:
	Weinberg discloses:
receiving, via the user interface of second computing device, a selection of a color of the graphical markup via in the user interface of the second computing device [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a green check mark or a red “X” symbol to indicate pass/fail status, which represents the graphical markup indicating the result of the test associated with the user interaction].

As to claim 15:
	Weinberg discloses:
the matrix includes the selected test along with one or more other tests [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request].

As to claim 16:
	Weinberg discloses:
the selected test is a first test [Column 17, lines 10 to 27 teach individual steps and step statuses (results) are displayed, where the status of each step is displayed as failed or pass], the method further comprising the first computing device: 
receiving, via the user interface of the second computing device, a selection of a second test of the one or more other tests [Column 8, lines 48 to 61 teach user interacts with transactional server through the user interface, and testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 12, lines 16 to 34 teach user selecting a test to be executed on the screens]; 
receiving, via the user interface of the second computing device, an input of a result of the second test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface of the second computing device, a second visual indicator corresponding to the input result of the second test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table; Fig. 5F, 89, Test Interaction 2, Test Interaction 3, multiple visual indicators corresponding to the input result of the multiple tests, which include the second test]; 
creating a vertex representing the second visual indicator  [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, the steps are the user input]; and 
creating an association between the vertex representing the second visual indicator and the vertex representing the file containing the document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose the selected portion of the document is a first portion of the document, and the attribute is a first attribute of the document, wherein the selected second portion of the document includes a second attribute of the document to be tested using the second test; receiving a selection of a second portion of the document to which the second test is to be applied; displaying, at the selected second portion of the document, a second visual indicator corresponding to the input result of the second test; creating, in the database, a vertex representing the second visual indicator, and a vertex representing the result of the second test; creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the document; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
Howell discloses:
the selected portion of the document is a first portion of the document, and the attribute is a first attribute of the document [Paragraph 0074 teaches receiving user input to be applied to an appropriate portion or column of a document, hence, including a first portion];
receiving a selection of a second portion of the document to which the second test is to be applied, wherein the selected second portion of the document includes a second attribute of the document to be tested using the second test [Paragraph 0073 teaches in a displayed document, the user can indicate a portion of the document to which apply a tick mark symbol, by selecting a tick mark symbol from a group of tick mark symbols, and then dragging the tick mark symbol to the desired location within the document, which in this example placing a checkmark in a corresponding value of accounts receivable, which is the element of the document, therefore, receiving a selection of a portion of the document to which the test represented by the selected tick mark is to be applied, which can be a second portion of the document; Paragraph 0023 teaches the annotation tool includes a library of tick marks, where each tick mark in the library is a different graphical symbol, and conveys different information, where a tick mark may indicate, i.e., that the corresponding value of the item that has been associated with the tick mark is accurate, or indicate the need for further validation, that is, each tick mark is associated with a definition, in other words, each tick mark represents a test that can be applied to a portion of a document upon selection, because each tick mark is associated with a specific definition, and conveys different information]; 
displaying, at the selected second portion of the document, a second visual indicator corresponding to the input result of the second test [Paragraph 0027 teaches displaying tick mark symbols in the document, which may contain any number and type of symbols, therefore, displaying a second visual indicator corresponding to a different element in a second portion of the document; Paragraph 0048 teaches one tick mark symbol, such as a checkmark, may be used to indicate that an item of data displayed within a document has been verified; Paragraph 0073 teaches a prompt may be shown to the user, requesting the user to verify that the tick mark symbol is to be associated with a particular value displayed in the document, and displaying the tick mark symbol at the selected location of the document as indicated by the user, where the tick mark represents the result of the test; Fig. 8, 122, tick mark displayed at the selected location of the document representing the input result of the test]; 
creating, in the database, a vertex representing the second visual indicator [Paragraph 0030 teaches storing tick marks associated with the documents at the database; Paragraph 0047 teaches storing a representation of the tick mark symbol in the database; Paragraph 0058 teaches when a document element or item of data is associated with a previously placed tick mark symbol, the tick mark symbol and any associated meta-data is returned in the results of a query, therefore, the visual indicator as represented by the tick mark symbol is being stored in the database]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by incorporating the selected portion of the document is a first portion of the document, and the attribute is a first attribute of the document, receiving a selection of a second portion of the document to which the second test is to be applied, wherein the selected second portion of the document includes a second attribute of the document to be tested using the second test; displaying, at the selected second portion of the document, a visual indicator corresponding to the input result of the second test; creating, in a database, a vertex representing the second visual indicator, as taught by Howell [Paragraphs 0030, 0047, 0058], because both applications are directed to management of data, including tests and validation of data and documents; providing the user with the ability to select and input results of the tests in selected portions of documents, and storing such inputs in a database, increases the system’s flexibility and improves the visual indicator’s integrity and relevancy, reducing thereby errors, and higher cost associated with manual re-reviewing documents (See Howell Paras [0006], [0020]).
Neither Weinberg nor Howell appear to expressly disclose creating, in the database, a vertex representing the result of the second test; creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the document; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
	Tallamy discloses:
	creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database represent user activities including the subject of the activities, like visual elements, screens, buttons, section of text, therefore, files or samples].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the graph database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the document, as taught by Tallamy [Paragraphs 0036, 0043], because both applications are directed to generation of tests for testing user interfaces; by incorporating a graph database, the paths of the user interactions that represent the tests are stored in a manner that provides for easier detection of relationships between the data and easier reporting of the tests.
Neither Weinberg nor Howell nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
Lee discloses:
creating in the database a vertex representing the result of the second test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an association between the nodes involved in the user interaction; Paragraph 0037 teaches creation of the concept node corresponding to the resource, creating an edge between the newly created node and the user node, and storing the concept node, and the edge in the data store].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test, as taught by Lee [Paragraphs 0037, 0043, 0045], because the applications are directed to analysis and generation of data from user interactions with user interfaces; by automatically and dynamically generate nodes and edges in the graph database, based on the interaction of the users with the interface, the storage, search, and identification of content and resources is performed in a more efficient way, while requiring minimal administrator interaction while generating the node graph (See Lee Para [0117]).

As to claim 17:
	Weinberg discloses:
transmitting a request for the document to a third computing device that operates as a client to the first computing device [Column 15, lines 5 to 10 disclose test data can be imported or exported from a common editor spreadsheet, and to other spreadsheets]; and receiving the document from the third computing device [Column 15, lines 34 to 36 teach the user can access and view the results spreadsheet through the interface of the testing tool].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Howell et al. (U.S. Publication No. 2010/0122154) hereinafter Howell, in view of Tallamy et al. (U.S. Publication No. 2016/0349969) hereinafter Tallamy, in view of Lee et al. (U.S. Publication No. 2016/0078096) hereinafter Lee, and further in view of Vora et al. (U.S. Publication No. 2017/0228437) hereinafter Vora.
As to claim 12:
Weinberg as modified by Tallamy discloses all the limitations as set forth in the rejections of claim 9 above, but fails to expressly disclose the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape.
	Vora discloses:
the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape [Paragraph 0064 teaches receiving user input from a user selecting a region, where the user can place a border around the selected region, and the selected region can have a shape of a rectangle, circle, ellipse, polygon, or any other suitable shape].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by incorporating a visual indicator as a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape, as taught by Vora [Paragraph 0064], because the applications are directed to data processing including user interaction with graphical user interfaces; by incorporating a geographical shape as an indicator, the flexibility of interaction of the user with the user interface is enhanced, improving the user experience.

Allowable Subject Matter
Claims 1 to 8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claim 1.
More specifically, the prior art of record does not specifically suggest the combination of “a method for facilitating the review of a document, comprising: receiving a user entry of a test to be performed, generating, in a database, a first vertex, wherein the first vertex represents the test, generating an edge from the first vertex to a second vertex, wherein the second vertex represents a grid of tests to be performed, generating a third vertex that represents a result of the test, generating an edge from the third vertex to the first vertex, displaying a document along with the grid, wherein the document is represented in the database by a fourth vertex, and generating a fifth vertex representing the visual indicator, an edge from the fifth vertex to the fourth vertex, and an edge from the fifth vertex to the third vertex” and all the other limitations recited in independent claim 1.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record; therefore claim 1 is allowed.  The dependent claims 2 to 8, being definite, enabled by the specification, and further limiting the independent claim, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	The following is in response to arguments filed on May 20, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 9, Applicant argues that “the Office appears to assert that the tick mark of Howell corresponds to both the selected test as well as a visual indicator corresponding to the result of the test” and more specifically, that “the Office has failed to cite to any portion of Howell to support the Office’s assertion that such dual meanings are attributed to the tick mark in Howell. Furthermore, the Office has not provided any reasonable explanation as to why a person having ordinary skill in the art would understand the tick mark of Howell to have the multiple meanings attributed by the Office”.	
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Howell is not relied upon for the teachings of “receiving, via the user interface, a selection of at least one test from the matrix”, but primary reference, Weinberg.  Howell is relied upon for the teachings of the concepts of receiving a selection of a portion of a document to which apply a test, and further to display a visual indicator corresponding to the result of the test.  Moreover, Examiner respectfully points out that no dual meanings have been attributed to Howell’s tick mark.  For Applicant’s benefit, following further details of rejections as set forth above.
	Howell [Paragraph 0073] teaches that in a displayed document, the user can indicate a portion of the document to which apply a tick mark symbol, by selecting a tick mark symbol from a group of tick mark symbols, and then dragging the tick mark symbol to the desired location within the document, where in this example, a checkmark can be placed in a corresponding value of accounts receivable, where the value of accounts receivable is the attribute of the document to be tested, therefore, teaches receiving a selection of a portion of the document to which the test represented by the selected tick mark is to be applied, and for purposes of clarification, “the test represented by the selected tick mark is to be applied” indicates that, as will be further described, each tick mark is associated with a specific definition and conveys different information, hence, corresponds or will represent a specific test that will be applied to the document’s elements.  Howell [Paragraph 0023] teaches that the annotation tool includes a library of tick marks, where each tick mark in the library is a different graphical symbol, and conveys different information, where a tick mark may indicate, i.e., that the corresponding value of the item that has been associated with the tick mark is accurate, or indicate the need for further validation, that is, each tick mark is associated with a definition, in other words, each tick mark represents a test that can be applied to a portion of a document upon selection, because each tick mark is associated with a specific definition, and conveys different information.  
	Howell [Paragraph 0048] further teaches that one tick mark symbol, such as a checkmark, may be used to indicate that an item of data displayed within a document has been verified, therefore, displaying a visual indicator associated with the result of the test, and [Paragraph 0024] teaches that a tick mark symbol may be used to convey that a particular item of data is being used in the proper context, where a contextual tick mark may be positioned next to an item of data to indicate that someone has confirmed that the item of data is being used properly, and similarly, a contextual tick mark may be added next to a particular item of data, upon determining a need to verify that the item of data is in fact the proper item of data in the particular context of the document, where upon further verification, the contextual tick mark previously positioned next to a data item can be manipulated, by changing the color of the actual symbol (graphical depiction of the tick mark), in other words, displaying a graphical depiction of the tick mark (actual tick mark symbol) that corresponds to the result of the test, which is a visual indicator corresponding to the result of the test applied to the selected portion of the document.  Howell [Paragraph 0073] teaches that a prompt may be shown to the user, requesting the user to verify that the tick mark symbol is to be associated with a particular value displayed in the document, and displaying the tick mark symbol at the selected location of the document as indicated by the user, where the tick mark symbol represents the result of the test, hence the visual indicator corresponding to the result of the test, and further [Fig. 8] teaches 122 tick mark symbol displayed at the selected location of the document representing the input result of the test.  103 Rejections are hereby sustained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169